Citation Nr: 1736036	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to April 1997, April 2006 to October 2006 and from July 2008 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. A Notice of Disagreement (NOD) was filed in April 2013. A Statement of the Case (SOC) was issued in August 2013. A substantive appeal (VA Form-9) was filed in August 2013. 

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 



FINDINGS OF FACT

1. The Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in several areas due to symptoms of severity, frequency, and duration most nearly approximating the 70 percent disability rating, but not total social and occupational impairment.

2.  The evidence is in relative equipoise as to whether the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130 Diagnostic Code (DC) 9411 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating 

Factual Background and Analysis  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders (General Formula). According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126 (a) (2016). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9410.

Throughout the rating period on appeal, the Veteran's PTSD has been evaluated as 70 percent disabling. The pertinent evidence of record during the rating period includes VA and private treatment records and January 2011 and March 2013 VA PTSD examination reports. 

A November 2010 Detroit Vet Center counseling note indicates that the Veteran was treated for anger and rage issues related to his time in service. The Veteran reported that he re-experienced in-service trauma through intrusive memories/flashbacks and nightmares. The Veteran actively avoided interactions with others and reported a numbing of general responsiveness. The Veteran reported that he did not have a sex drive. The Veteran was hypervigilant and had problems staying asleep at night. The Veteran reported that he was a member of the Army Reserves and dreaded weekend drills and annual training. The Veteran was prescribed psychotropic medication for his PTSD symptoms and was enrolled in an outpatient PTSD program. The Veteran had feelings of hopelessness or despair like "everything seem[ed] to be falling apart around [him]" and that he was "unable to take control." The Veteran did not exhibit significant impairment in social or occupational functioning. He presented with neat clothes/groomed; was oriented to time, place and person; and displayed good judgement. The Veteran's speech was at a slowed pace; his affect was flat and blunted; his motor activity was tense; and his memory was impaired due to stress. The Veteran denied suicidal ideation and there was no evidence of delusions/hallucinations, disorganized thinking, or grossly disorganized catatonic behavior.   

In November 2010, the Veteran reported that he did not forget names, addresses, or general information. The Veteran did complain of debilitating stress. He reported 3 stressful incidents where he lost track of time and had gaps in his memory. During one episode, he woke up choking his sister, but explained that he was not asleep before the incident. The Veteran reported that he was unable to follow through with appointments without much encouragement and reminders. The Veteran was also unable to function sexually, had little or no interaction with others, complained of poor sleep, and had nightmares. The Veteran also complained that he was unable to look for work and was stressed about being unemployed. The Veteran was enrolled in VA Vocational Rehabilitation and Employment (VRE) and stated that he would like to major in Library Science as a new career. A December 2012 Vet Center note indicates that the Veteran was not progressing in his mental health treatment. The Veteran was diagnosed with PTSD and the examiner noted the Veteran's lack of participation in significant activities, his poor sex drive, that he was hypervigilant, and that he had a startle reflex.

In January 2011, the Veteran was afforded a VA PTSD program initial assessment. The Veteran was diagnosed with PTSD and major depressive disorder, single severe with no psychotic features. The Veteran presented with good hygiene and appeared well groomed. His mood was depressed; his affect was constricted and his speech was soft and slow. The Veteran's thought process was organized and goal oriented. He was alert to time, place, and person and his short and long-term memory was impaired. The Veteran denied any homicidal ideation and there was no evidence of any paranoid delusions, or auditory/visual hallucinations. The Veteran's insight and judgment were fair. The Veteran complained of anxiety, frequent panic attacks, difficulties with sleep and overeating, fatigue, and an inability to concentrate in his daily activities.  The Veteran also spoke of symptoms of depression, indecisiveness, and sporadic suicidal ideations. The Veteran had nightmares, felt angry, irritable, hyperarousal/hypervigilance, shaky and "on edge." The Veteran revealed that he re-experienced the trauma that led to him developing PTSD. The Veteran worried about unemployment, he worked one weekend per month in the Army Reserves; had problems communicating with his wife, and felt like he was "losing control over his emotions." The Veteran reported that he "blacked-out" and got in physical altercations with two of his unit leaders and one time with his sister. The Veteran did not recollect what happened but knows that he got extremely angry and exploded in rage. The Veteran reported drinking 1/2 pot of coffee and 1-4 energy drinks per day, which helped him feel relaxed. He was diagnosed with excessive caffeine intake in May 2011.

A January 2011 PTSD compensation and pension (C&P) examination confirmed the Veteran's PTSD diagnosis. The Veteran reported that he lived with his wife and daughter and that he had a good relationship with his wife. The Veteran presented well-groomed and was cooperative during the examination. The Veteran's affect was appropriate, his speech was unremarkable, he was oriented to time, place and person, his thought process/content and judgement were unremarkable. The Veteran's short-term memory was mildly impaired and he had poor concentration. The Veteran denied suicidal/homicidal ideations, delusions, and auditory/visual hallucinations. The Veteran did not exhibit inappropriate or obsessive/ritualistic behavior and had good impulse control. The Veteran had panic attacks every month before he reported for drill weekend. He reported isolating himself and that he would "snap at people" before scheduled drill weekends. The Veteran revealed that the he felt very anxious around people and feared confrontation. The Veteran reported feeling angry and anxious about finding employment. The Veteran complained of his inability to focus, which affected his performance in school. The Veteran was capable of managing his financial affairs. According to the examiner, the Veteran's PTSD affected his overall functioning in a severe manner. Specifically, the Veteran exhibited occupational and social impairment in family relationships, thinking, and work but the Veteran was not totally impaired.  

The Veteran's wife submitted a statement on the Veteran's behalf in January 2011. She described noticeable changes in the Veteran's behavior after he returned from a deployment to Afghanistan. According to the wife, the Veteran appeared paranoid, anxious, depressed and easily angered. The wife described instances of aggressive tone, problems sleeping, an inability to manage his finances, and short-term memory loss.  

Medical treatment records indicate that the Veteran's symptoms were less severe at times due to him reportedly taking his prescribed medications. In a February 2011 Vet Center note, the Veteran reported that his "medications [were] working," that he "felt better," that he had increased communication with his wife, and assisted with caring for his young daughter during the night. The Veteran was unemployed and complained that he was unable to look for work. The Veteran collected unemployment and reported being "immobilized by stress." The Veteran described similar feelings during treatment at VA through 2013. 

A March 2011 neuropsychology consultation report indicates that the Veteran  presented with good hygiene. He had a blunted range of affect and was mostly despondent throughout the clinical interview and in-person evaluation. Although the examiner established rapport with the Veteran, he was somewhat withdrawn socially throughout the evaluation. The Veteran had little difficulty understanding task instructions, was attentive, compliant, and cooperative throughout the evaluation. His speech was indicative of mildly slow rate, but did not exhibit difficulty with volume, articulation, or prosody. The Veteran's memory functioning was variable, with the Veteran demonstrating the capacity to function in the superior range for nonverbal information. The Veteran's emotional presentation revealed one experiencing extreme levels of distress, including despondence, agitation, social isolation and nervousness. The Veteran's neuropsychological presentation was not consistent with an individual with consistent memory or intellectual difficulties. The Veteran's presentation seemed driven by significant emotional distress for which he had obtained minimal treatment. The examiner also noted that the Veteran had a learning disability.  A May 2011 psychiatric progress note included a learning disability diagnosis. The Veteran was also diagnosed with alcohol abuse in November 2012. 

In March 2013, the Veteran was afforded a PTSD C&P examination. The examiner reviewed the claims file and conducted an in-person examination. The Veteran's PTSD diagnosis was confirmed. The Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Veteran presented alert, pleasant and with good eye contact. The Veteran did not report suicidal/homicidal ideations, or auditory/visual hallucinations. The Veteran appeared anxious and his affect could be labile if he felt threatened or pressured. The Veteran reported that he would forget dates when he felt overly anxious. His symptoms included: anxiety; panic attacks more than once a week; disturbances of motivation and mood; difficulty adapting to stressful circumstances, including work or work life setting. The Veteran was capable of managing his finances. The Veteran reported being in special education in the 5th-12th grade; that he attended a college in Michigan for one semester; was attending community college, and earned "A's" the preceding semester. The Veteran also reported that he had anxiety about going out of the house and working. He was able to attend classes. The Veteran was attending college and "doing well" at the time of examination.  It is the examiner's opinion that the Veteran is able to manage a household and care for his child. The Veteran was attending college and had anxiety about following up with his psychiatric care.  It is the examiner's opinion that the Veteran can work in a low stress environment. The examiner opined that it may be helpful for the Veteran to work with VA VRE  for assistance in finding employment and transitioning into a workplace environment. 

During the October 2016 hearing, the Veteran testified that he experienced memory loss, anxiety, and nervousness when he had to speak to people, which caused him to stutter. The Veteran testified that he had a speech impediment since childhood. He testified that it was difficult for him to concentrate in stressful situations. The Veteran revealed that he did not take medication for his PTSD and was treated by a psychiatrist at the Ann Arbor VA medical center. The Veteran testified that he had part-time employment, worked approximately 17 hours per pay period, and earned $10 an hour. The Veteran testified that his PTSD impaired his ability to function in the workplace. The Veteran's wife testified that the Veteran had weekly anxiety attacks, was mentally exhausted after work, and had decreased social activity. The Veteran was described as tearful during his testimony. 

After carefully reviewing the evidence of record, the Board finds that the Veteran's PTSD has not more nearly approximated the criteria for a higher rating of 100 percent under DC 9411. The probative medical evidence shows that the impairment from the Veteran's PTSD more nearly approximates occupational and social impairment contemplated by a 70 percent rating, rather than total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name required for a 100 percent evaluation.

The January 2011 and March 2013 VA PTSD examination reports consistently indicated that the Veteran's service-connected PTSD manifested as occupational and social impairment with reduced reliability and productivity with symptoms such as depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work life setting; feelings of guilt or worthlessness the type, frequency, severity, and duration of which more nearly approximates symptoms which are contemplated by a 70 percent evaluation. The Veteran's symptoms, as found in his private and VA treatment records, in combination with the results of his VA PTSD examinations, indicate that the Veteran is deficient in several areas, including work, social and family settings; however he is not totally impaired.  

Namely, the March 2013 PTSD examination indicated that the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Veteran appeared to have no problems with regard to routine activities of daily living such as managing his household, his finances, caring for his child, and attending college classes. The Veteran was "doing well" at the time of examination. The Veteran testified that the he was responsible for the day-to-day care of his young daughter, which included, ensuring that she attended her medical appointments. The January 2011 examination report indicated that the Veteran's thought process/content and judgement were unremarkable. The Veteran denied suicidal/homicidal ideations, delusions, and auditory/visual hallucinations. The Veteran did not exhibit inappropriate or obsessive/ritualistic behavior and had good impulse control. During the examination,  the Veteran revealed that he had a good relationship with his wife and daughter. According to the January 2011 examiner, the Veteran's PTSD affected his overall functioning in a severe manner. However, the Veteran is not totally impaired. During the January 2011 PTSD program initial assessment, the Veteran also presented with good hygiene and appeared well groomed. His mood was depressed; his affect was constricted and his speech was soft and slow. However, The Veteran's thought process was organized and goal oriented. He was oriented to time, place, and person. The Veteran denied any suicidal/homicidal ideation and there was no evidence of any paranoid delusions, or auditory/visual hallucinations. The Veteran's insight and judgment were described as fair. The Veteran's November 2010 medical records included similar mental status examination reports of the Veteran's groomed appearance, his denial of suicidal/homicidal ideation, and he exhibited an organized thought process and good/fair judgment. The Veteran did not pose a persistent danger to hurting himself or others, or exhibited symptoms that more nearly approximates total occupational and social impairment, contemplated by a 100 percent disability evaluation.

Although the Veteran's contentions are, but not limited to, that he has depression, anxiety, chronic sleep impairment, low energy, decreased social interactions, avoids crowds, mild memory loss, and has no sexual desire, the type, frequency, severity, and duration of his symptoms more nearly approximate that which are contemplated by a 70 percent evaluation.  With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is competent to describe current symptoms, such as depression, anxiety, irritability, decreased social interactions, etc.  However, as to the severity of the Veteran's PTSD the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the greatest weight is placed on the clinical records and VA examination findings in regard to the type and degree of the Veteran's impairment.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is appropriately evaluated as 70 percent disabling throughout the appeal period.  As such, the Veteran's lay contentions are not borne out by the more probative medical testing and psychological evaluations conducted to evaluate the Veteran's complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests and/or assessments for a determination of the type and degree of the impairment associated with the Veteran's complaints. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102


III. TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities, specifically, his service-connected PTSD and lower urinary tract symptoms, secondary to overactive bladder. The Veteran is currently employed in a part-time retail position. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a)(2016).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, the Veteran is service-connected for PTSD, rated as 70 percent disabling, lower urinary tract symptoms, secondary to overactive bladder, rated at 40 percent disabling and seborrheic dermatitis, claimed as dermatitis of the face, which is noncompensable.  The Veteran has a combined disability rating of 80 percent. As such, the Veteran meets the threshold criteria for a TDIU. See 38 C.F.R. §§ 4.16(a). The remaining inquiries are whether the Veteran's part-time employment is marginal and whether he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.
 
Medical treatment records document the Veteran's complaints that he is unemployable due to his service-connected PTSD and urinary tract symptoms, secondary to overactive bladder. In September 2012, the Veteran filed an Application for Increased Compensation Based on Unemployablity. The Veteran claimed that he became too disabled to work in June 2012. He applied for employment at Home Depot in August 2012 and at Dunhams Sports in September 2012. The Veteran completed one year of college and attended college prep classes from September 2012 to January 2013. The Veteran claimed that he is unable to handle a job due to his service-connected disabilities. The Veteran contends that he wants to work "but nothing is working out for [him]."

During the October 2016 hearing, the Veteran testified that he was employed part-time, worked approximately 17 hours per pay period, and earned $10 an hour at a retail gun shop.  The Veteran testified that his PTSD impaired his ability to function in the workplace. The Veteran testified that he had difficulty learning the "paper work procedures. . . and retail in general." The Veteran testified that he was warned by his manager that it took him 2 months to learn something that could be learned in 1 week. The Veteran testified that it took him 15 to 40 minutes to solve an issue and that he would sweat profusely when he felt stressed. The Veteran also testified that he was a stay-at-home dad, which he described as "like a full-time job."

The March 2013 VA examiner opined that the Veteran's service-connected disabilities do not render the Veteran unable to secure substantially gainful employment. According to the examiner, the Veteran is able to manage a household, care for his child and is attending college. The examiner opined that it may be helpful for the Veteran to work with VA VRE for assistance in finding a job and transiting into a job environment. The examiner further opined that the Veteran's service-connected lower urinary tract symptoms, secondary to overactive bladder and seborrheic dermatitis, claimed as dermatitis of the face, does not impact the Veteran's employability and his ability to perform physical and sedentary work.

The Veteran is currently employed. The Veteran works approximately 17 hours per pay period and earns $10 an hour with an estimated annual income of $4,080.00. The Veteran's annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16 (a)(2016). In Faust v. W., 13 Vet. App. 342 (Feb. 2000), the Court of Appeals for Veterans Claims (Court), found that 38 C.F.R. § 4.16(a) "does not define what 'substantially gainful employment' is;' [however], it does provide that 'marginal employment' is not substantially gainful employment and thus implies that employment that is more than marginal may be considered to be 'substantially gainful employment'". See Moore (Robert) v. Derwinski, 1 Vet . App. 356, 358 ("the ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). As such, the Veteran's employment is considered marginal.  

There is unfavorable medical opinion evidence against the TDIU claim and persuasive,  probative lay evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). The Veteran testified that his PTSD impairs his ability to function in the workplace. He testified that he has difficulty learning the "paper work procedures . . . and retail in general." The Veteran testified that he was admonished by his supervisor that it "took him 2 months to learn something that could be learned in 1 week." The Veteran also testified that he experienced nervousness and had difficulty communicating with customers when stressed. The Veteran's wife testified that the Veteran "was mentally exhausted after work." Simply stated, the Veteran contended that due to his service-connected PTSD, he is unable to work more than 17 hours biweekly. As such, the record evidence, most notably the Veteran's service-connected PTSD, evaluated at 70 percent disabling, his marginal employment, his competent, credible lay statements, and the countervailing March 2013 medical opinion regarding the Veteran's employability, places the record evidence in relative equipoise as to whether the Veteran is able to obtain and follow substantially gainful employment due to his service-connected disabilities, specifically his service-connected PTSD.   

The Board finds that there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  In instances where reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2016).  The Court reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits." Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that a grant of TDIU is warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 70 percent for service-connected PTSD is denied. 

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits..




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


